DETAILED ACTION
             
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 3/4/22.  As directed by the amendment, claims 1, 5, 8, 10, 11 and 17 have been amended. Claims 1-20 are pending in this application.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9, 13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Podhajny US 20150250256 A1 (herein after Podhajny) in view of Bendetti EP (herein after Bendetti).

Regarding claim 1, Podhajny discloses a shoe, comprising: a sole (as seen in annotated Figure 1, 3 and 11) defining a tread surface (as seen in annotated Figure 1, 3 and 11) and a top surface opposite the tread surface (as seen in annotated Figure 1, 3 and 11); and an upper portion (as seen in annotated Figure 1, 3 and 11) attached to the top surface of the sole (as seen in annotated Figure 1, 3 and 11 as seen in annotated Figure 1, 3 and 11) and cooperating with one or more additional components of the shoe to define a cavity (as seen in annotated Figure 1, 3 and 11), the upper portion including a continuous textile (paragraph 0006, as seen in annotated Figure 1, 3 and 11) comprising: a cuff region (150, as seen in annotated Figure 1, 3 and 11) at least partially surrounding an opening into the cavity (as seen in annotated Figure 1, 3 and 11) and defining at least a portion of a first perimeter at the opening (as seen in annotated Figure 1, 3 and 11), the cuff region having a first elasticity (as seen and noted  in annotated Figure 1, 3 and 11); a flex region (paragraph 0076, as seen and noted  in annotated Figure 1, 3 and 11) having a second elasticity (as seen and noted  in annotated Figure 1, 3 and 11), the flex region and the cuff region configured to stretch to increase a size of the opening (paragraph 0007); a toe region having a first stiffness (paragraph 0007, 0047, 0058, 0074, 0075 and as shown in annotated Figure 11) and a third elasticity less than the first elasticity and the second elasticity (as seen and noted  in annotated Figure 1, 3 and 11); and a peripheral region (as seen in annotated Figure 1, 3 and 11) extending around a second perimeter at a junction between the upper and the sole (as seen and noted  in annotated Figure 1, 3 and 11) and at least partially surrounding the cuff region the flex region (as seen and noted  in annotated Figure 1, 3 and 11), and the toe region (as seen and noted  in annotated Figure 1, 3 and 11), the peripheral region having a second stiffness greater than the first stiffness (as seen and noted  in annotated Figure 1, 3 and 11) and a fourth elasticity that is less than the first elasticity and the second elasticity (as seen and noted  in annotated Figure 1, 3 and 11); wherein: the flex region is configured to pull the peripheral region (paragraph 0076, as seen in annotated Figure 1, 3 and 11) against a wearer's foot to provide enhanced structural stability (158, paragraph 0068).  


[AltContent: textbox (The upper portion including a continuous textile. )]
[AltContent: textbox (Eyelets)][AltContent: arrow][AltContent: textbox (A portion of a first perimeter at the opening.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A cuff region. )][AltContent: textbox (A cavity. )]
[AltContent: arrow][AltContent: textbox (Laces)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Reinforcing component.)][AltContent: arrow][AltContent: textbox (An opening into the cavity. )][AltContent: arrow][AltContent: arrow][AltContent: textbox (A junction between the upper and the sole and at least partially surrounding the cuff region the flex region. )][AltContent: arrow][AltContent: arrow][AltContent: textbox (A sole.)][AltContent: arrow][AltContent: arrow][AltContent: textbox (A peripheral region. )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A top surface opposite the tread surface.)][AltContent: textbox (A tread surface. )][AltContent: textbox (A second perimeter. )][AltContent: textbox (An upper portion attached to the top surface of the sole and cooperating with one or more additional components of the shoe. )][AltContent: textbox (A toe region. )]
    PNG
    media_image1.png
    584
    474
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    478
    408
    media_image2.png
    Greyscale






[AltContent: connector][AltContent: textbox (Second set of eyelets.)][AltContent: textbox (First set of eyelets.)]
[AltContent: connector]
[AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (A first stiffness the knitted textile (paragraph 004 and 0007).)][AltContent: textbox (A fourth elasticity that is less than the first elasticity and the second elasticity. – the strands being resistant to stretch (paragraph 0058 and 0067). )][AltContent: textbox (The cuff region having a first elasticity (Paragraph 0097).)][AltContent: textbox (A flex region having a second elasticity (Paragraph 0075 and 0097).)][AltContent: textbox (A third elasticity less than the first elasticity and the second elasticity. The base elements 138 and 198, capable of having a differing knit structure (paragraph 0073) )][AltContent: textbox (The toe region, the peripheral region having a second stiffness greater than the first stiffness – the toe region capable of having a reinforced component (173, 175 as seen in Figure 1))][AltContent: arrow][AltContent: arrow][AltContent: textbox (The flex region is configured to pull the peripheral region against a wearer's foot to provide enhanced structural stability.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    502
    455
    media_image3.png
    Greyscale



However, Podhajny does not specifically disclose the continuous textile comprises eucalyptus fiber.    

Bendetti teaches the continuous textile comprises eucalyptus fiber (paragraphs 0002, 0011, 0013 and 0018).

Podhajny is analogous art to the claimed invention as it relates to articles textiles the require softness and moisture management capabilities.  Bendetti is analogous art to the claimed invention in that it is a fabric that has a soft hand feel, and the eucalyptus fibers are capable of providing humidity management which would be advantageous to footwear for comfort, and improvements in moisture management and antibacterial.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the fabric of Podhajny, with fabric having eucalyptus fibers in the knit material, as taught by Bendetti in order to form a material having improved humidity management capabilities.  The substitution of one knit textile with another would be a simple substitution of one known element for another to obtain predictable results, a textile that was more comfortable to wear and was capable of mitigating any perspiration during activity when worn.
Regarding claim 2, the modified shoe of the combined references discloses an insole (paragraph 0039 of Pohajny) positioned in the cavity (as seen in annotated Figures 1, 3 and 11 of Podhajny); and a heel retainer positioned along an interior surface of the upper portion (as seen in annotated Figures 1, 3 and 11 of Podhajny) and defining a recess between the heel retainer and the insole (241, 243 and 245, as seen in Figures 1, 3 and 11 and 8. 9 and 10 of Podhajny); and the heel retainer and the cuff region are configured to retain the wearer’s foot in the cavity (as seen in annotated Figures 1, 3 and 11 of Podhajny).
Regarding claim 3, the modified shoe of the combined references discloses wherein the shoe further comprises: one or more eyelets (as seen in annotated Figures 1, 3 and 11 of Podhajny) positioned externally to the upper portion (as seen in annotated Figures 1, 3 and 11 of Podhajny); and a shoelace (130 of Podhajny) extending through the one or more eyelets (as seen in annotated Figures 1, 3 and 11 of Podhajny); and the one or more eyelets (as seen in annotated Figures 1, 3 and 11 of Podhajny) and the shoelace (130 of Podhajny) are configured to cooperate to tighten the shoe around the wearer’s foot (paragraph 0034 of Podhajny). 
Regarding claim 4, the modified shoe of the combined references discloses wherein the one or more eyelets (130 of Podhajny) comprise: a first set of eyelets (130 of Podhajny) along a first side of the flex region (as seen in annotated Figures 1, 3 and 11 of Podhajny); and a second set of eyelets (130 of Podhajny) along a second side of the flex region opposite the first side (as seen in annotated Figures 1, 3 and 11 of Podhajny).
Regarding claim 5, the modified shoe of the combined references discloses the upper portion further comprises a reinforcement component (paragraph 0059 of Podhajny) positioned along an interior surface of the peripheral region and at least partially surrounding the toe region (175,173, as seen in Figures 1 and 3 of Podhajny).
Regarding claim 6, the modified shoe of the combined references discloses wherein the continuous textile comprises: an outer layer (paragraph 0004 and 0042 of Podhajny) defining at least a portion of an exterior surface of the upper portion (paragraph 0004 and 0042 of Podhajny); and an inner layer (paragraph 0004 and 0042 of Podhajny) defining at least a portion of an interior surface of the upper portion (paragraph 0004 and 0042 of Podhajny).
Regarding claim 7, the modified shoe of the combined references discloses wherein each of the outer layer (as seen in annotated Figures 1, 3 and 11 paragraph 0004 of Podhajny) and the inner layer (paragraph 0042 of Podhajny) extend along an entirety of the upper portion (as seen in annotated Figures 1, 3 and 11 of Podhajny).
Regarding claim 8, the modified shoe of the combined references discloses wherein the peripheral region comprises the eucalyptus fiber (paragraphs 0011, 0013 and 0018 of Bendetti) and a thermoplastic material (paragraph 0058 of Podhajny) bonded to the eucalyptus fiber (paragraphs 0011, 0013 and 0018 of Bendetti), and the toe region (199, as seen in annotated Figure 1 of Podhajny) comprises the eucalyptus fiber (paragraph 0002 and 13 of Bendetti) and is free of the thermoplastic material (paragraphs 0058 and 0059 of Podhajny– Podhajny teaches that the thermoplastic strands are capable of being used for various functions and to provide certain properties as needed in specific locations, not solely as a part of the knitted upper structure ie comfort would be a desired portion of the toe region, “…the different types of strands may impart different properties to different areas of knitted component 134. By combining various types and combinations of stitches and strands, each area of knitted component 134 may have specific properties that enhance the comfort, fit, durability, and/or performance of footwear….”).  
Regarding claim 9, the modified shoe of the combined references discloses wherein the flex region (as seen in annotated Figures 1, 3 and 11 of Podhajny) comprises the eucalyptus fiber (paragraphs 0011, 0013 and 0018 of Benedetti) and elastane (paragraph 0058 of Podhajny).
Regarding claim 13, the modified shoe of the combined references discloses wherein: the knit upper (paragraph 0006 of Podhajny) portion and the flex region (as seen in annotated Figures 1, 3 and 11 of Podhajny) comprise a eucalyptus fiber (paragraphs 0011, 0013 and 0018 of Benedetti); and the cuff region does not comprise the eucalyptus fiber (paragraph 0063 of Podhajny).
Regarding claim 17, Podhajny discloses a shoe (as seen in annotated Figure 1, 3 and 11), comprising: an upper portion (as seen and noted  in annotated Figure 1, 3 and 11) at least partially defining a cavity (as seen and noted  in annotated Figure 1, 3 and 11) and comprising: a toe reqion (as seen and noted  in annotated Figure 1, 3 and 11) havinq a first stiffness (paragraph 0007, 0047, 0058, 0074, 0075 and as seen and noted  in annotated Figure 1, 3 and 11); a peripheral region (as seen and noted  in annotated Figure 1, 3 and 11) extending around a perimeter of the upper portion (paragraph 0004 and 0007, as seen in annotated Figure 1, 3 and 11), havinq a second stiffness qreater than the first stiffness (as seen and noted  in annotated Figure 1, 3 and 11), and a flex region (as seen and noted  in annotated Figure 1, 3 and 11) at least partially surrounded by the peripheral region (as seen in annotated Figure 1, 3 and 11), cooperating with the peripheral reqion to surround the toe reqion (as seen in annotated Figure 1, 3 and 11), and comprising an elastic material (paragraph 0085); a first set of eyelets (as seen and noted  in annotated Figure 1, 3 and 11) positioned along an exterior surface of the upper portion (as seen and noted  in annotated Figure 1, 3 and 11) on a first side of the flex region (0075, 0076 and 0097, as seen and noted  in annotated Figure 1, 3 and 11); a second set of eyelets (as seen and noted  in annotated Figure 1, 3 and 11) positioned along the exterior surface of the upper portion (as seen and noted  in annotated Figure 1, 3 and 11) on a second side of the flex region opposite the first side (as seen in annotated Figure 1, 3 and 11); and a shoelace extending through one or more eyelets of the first set of eyelets (paragraph 0046, as seen and noted  in annotated Figure 1, 3 and 11) and one or more eyelets of the second set of eyelets (as seen and noted  in annotated Figure 1, 3 and 11); wherein: the exterior surface of the upper portion is defined by a continuous knit textile (paragraph 0006, as seen in annotated Figure 1, 3 and 11); and the flex region (as seen in annotated Figure 1, 3 and 11), the shoelace (paragraph 0046, as seen and noted  in annotated Figure 1, 3 and 11), the first set of eyelets (as seen and noted  in annotated Figure 1, 3 and 11), and the second set of eyelets (as seen and noted  in annotated Figure 1, 3 and 11) are configured to cooperate to tighten the shoe around a wearer's foot (158, paragraph 0068, as seen and noted  in annotated Figure 1, 3 and 11).  

However, Podhajny does not specifically disclose the upper portion comprising the eucalyptus fiber, a toe reqion comprising a eucalyptus fiber.

Bendetti discloses the upper portion comprising the eucalyptus fiber, a toe reqion comprising a eucalyptus fiber (paragraphs 0002, 0011, 0013 and 0018).

Podhajny is analogous art to the claimed invention as it relates to articles textiles the require softness and moisture management capabilities.  Bendetti is analogous art to the claimed invention in that it is a fabric that has a soft hand feel, and the eucalyptus fibers are capable of providing humidity management which would be advantageous to footwear for comfort, and improvements in moisture management and antibacterial.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the fabric of Podhajny, with fabric having eucalyptus fibers in the knit material, as taught by Bendetti in order to form a material having improved humidity management capabilities.  The substitution of one knit textile with another would be a simple substitution of one known element for another to obtain predictable results, a textile that was more comfortable to wear and was capable of mitigating any perspiration during activity when worn.
Regarding claim 18, the modified shoe of the combined references discloses wherein the peripheral region does not include the elastic material (paragraph 0063 of Podhajny).
Regarding claim 19, the modified shoe of the combined references discloses wherein the upper portion further comprises a cuff region (as seen in annotated Figures 1, 3 and 11 of Podhajny) surrounding an opening into the cavity (as seen in annotated Figures 1, 3 and 11 of Podhajny) and comprising the elastic material (paragraph 0058 of Podhajny), the cuff region configured to cooperate with the flex region (as seen in annotated Figures 1, 3 and 11 of Podhajny), the shoelace (130 of Podhajny), the first set of eyelets (as seen in annotated Figures 1, 3 and 11 of Podhajny), and the second set of eyelets to tighten the shoe around the wearer’s foot (as seen in annotated Figures 1, 3 and 11 of Podhajny).
Regarding claim 20, the modified shoe of the combined references discloses wherein the shoe further comprises a heel retainer (as seen in annotated Figures 1, 3 and 11 of Podhajny) positioned along an interior surface of the upper portion (as seen in annotated Figures 1, 3 and 11 of Podhajny) and extending into the cavity (as seen in annotated Figures 1, 3 and 11 of Podhajny), the heel retainer configured to cooperate with the flex region (as seen in annotated Figures 1, 3 and 11 of Podhajny), the shoelace (130 of Podhajny), the first set of eyelets (as seen in annotated Figures 1, 3 and 11 of Podhajny), and the second set of eyelets to tighten the shoe around the wearer’s foot (as seen in annotated Figures 1, 3 and 11 of Podhajny).
Claims 10-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Podhajny US 20150250256 A1 (herein after Podhajny) in view of Horne US 1655397 A (herein after Horne).

Regarding claim 10, Podhajny discloses a shoe (as seen in annotated Figure 1, 3 and 11), comprising: a sole (as seen in annotated Figure 1, 3 and 11) defining a tread surface (as seen in annotated Figure 1, 3 and 11); 3Attorney Docket No. ALB0008.USU1 a knit upper portion (paragraph 0006) attached to the sole and defining a cavity (as seen in annotated Figure 1, 3 and 11), the knit upper portion comprising a cuff region (150, as seen in annotated Figure 1, 3 and 11) surrounding an opening into the cavity (as seen in annotated Figure 1, 3 and 11) and defining at least a portion of a perimeter of the opening (as seen in annotated Figure 1, 3 and 11), the cuff region comprising an elastic material (paragraph 0058); wherein: the cuff region is configured to exert an elastic force (paragraph 0004, 0007) that draws the heel retainer against the wearer to retain the shoe on the wearer (paragraphs 0068, 0074, 0075 and 0076, as seen in annotated Figure 1, 3 and 11); and the knit upper portion is knit as a single, unitary piece (paragraph 0006, as seen in annotated Figure 1, 3 and 11).  

However Podhajny does not specifically disclose a heel liner extendinq alonq a rear portion of an interior surface of the knit upper portion; and a heel retainer defined by a first portion of the heel liner and heel padding positioned between the first portion of the heel liner and the interior surface of the knit upper portion  the heel retainer configured to conform to a wearer and protruding into the cavity and beyond a second portion of the heel liner.

Horne discloses a heel liner (27, 28 Page 2, lines 126-128) extendinq alonq a rear portion of an interior surface of the upper portion (as seen in annotated Figures 1 and 2); and a heel retainer (42) defined by a first portion of the heel liner (27,28) and heel padding ( felt insole 40) positioned between the first portion of the heel liner (28 horizontal portion of the liner) and the interior surface of the upper portion (as seen in annotated Figures 1 and 2), the heel retainer (42) configured to conform to a wearer (page 2 lines 59-62, page 3, lines 15-25 and as seen in Figures 1 and 2) and protruding into the cavity (as seen in Figures 1 and 2- the heel retainer, 42, having a vertical and a horizontal dimension, not only a vertical dimension that wraps around the heel) and beyond a second portion of the heel liner (as seen in annotated Figures 1 and 2- 28, the horizontal portion of the liner).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (A recess)][AltContent: textbox (Horizontal portion of heel retainer 42)][AltContent: textbox (Vertical portion of the heel retainer 42)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    319
    362
    media_image4.png
    Greyscale
 Figure 2
    PNG
    media_image5.png
    379
    860
    media_image5.png
    Greyscale


Podhajny is analogous art to the claimed invention as it relates to footwear with soft material uppers.  Horne is analogous art to the claimed invention in that it provides a heel retaining element to the soft structured upper.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the footwear of Podhajny, by adding a heel retainer, as taught by Horne in order to form a support within the heel and structure to the upper.  The modification of the upper would be a simple modification of one known element for another to obtain predictable results, creating lightweight footwear with structure and support for the foot of the wearer.

Regarding claim 11, the modified shoe of the combined references discloses wherein: the shoe further comprises an insole (40 of Horne) positioned in the cavity (as seen in annotated Figures 1 and 2 of Horne); the second portion of the heel liner (28 of Horne) is positioned between the heel retainer and the insole (40 of Horne); the heel retainer (42 of Horne) and the second portion of the heel liner cooperate to define a recess (as seen in annotated Figures 1 and 2 of Horne) between the perimeter of the opening (as seen in annotated Figures 1 and 2 of Horne) and the insole (as seen in annotated Figures 1 and 2 of Horne); and the recess is configured to conform to the wearer (as seen in annotated Figures 1 and 2 of Horne).  
Regarding claim 12, the modified shoe of the combined references discloses wherein:  the knit upper portion further comprises a peripheral region at least partially surrounding the cuff region (as seen in annotated Figures 1, 3 and 11 of Podhajny), the peripheral region not comprising the elastic material (paragraph 0058 of Podhajny); and a flex region at least partially surrounded by the peripheral region (as seen in annotated Figures 1, 3 and 11 of Podhajny) and comprising the elastic material (paragraph 0058 of Podhajny).
Regarding claim 14, the modified shoe of the combined references discloses wherein the cuff region comprises a set of ribs (paragraph 0058, as seen in annotated Figure 3 of Podhajny), each rib of the set of ribs extending from the perimeter of the opening to at least one of a first boundary between the cuff region (as seen in annotated Figure 3 of Podhajny) and the peripheral region or a second boundary between the cuff region and the flex region (as seen in annotated Figures 1, 3 and 11 of Podhajny).
Regarding claim 15, Podhajny discloses wherein: the knit upper (paragraph 0006 of Podhajny) portion defines a boundary between the cuff region and the peripheral region (as seen in annotated Figures 1, 3 and 11 of Podhajny). 
However Podhajny is silent to a distance between the perimeter of the opening and the boundary is greater than 1 centimeter.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the collar of the upper of Podhajny, by constructing the distance between the perimeter of the opening and the boundary to be greater than 1 centimeter in order to form a an opening that would not fold over during wear.  The modifying the collar to make it a substantial width would be a simple modification to obtain predictable results; ensuring the collar doesn’t roll over during wear.
Regarding claim 16, the modified shoe of the combined references discloses wherein the knit upper portion comprises: an outer layer (paragraph 0004 and 0042 of Podhajny) defining a first surface of the knit upper portion (paragraph 0004 and 0042 of Podhajny); and an inner layer (paragraph 0004 and 0042 of Podhajny) defining a second surface of the knit upper portion opposite the first surface (paragraph 0004 and 0042 of Podhajny).
Argument
Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA L HOEY/Primary Examiner, Art Unit 3732